Citation Nr: 0409191	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
bilateral hearing loss and tinnitus.

The Board notes that in an April 2003 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for tinnitus.  The veteran has not appealed the 10 percent 
evaluation.  Thus such issue is not before the Board at this 
time.  See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served in the United States Army from January 
1973 to October 1975 as an Armor crewman.  He claims that he 
was the gunner of an M60 tank and in June 1974, during main 
gun exercises, the main gun came out of the battery after 
being fired.  The impact of metal on metal was deafening and 
he and the rest of the crew could not hear anything for the 
remainder of the day.  His hearing returned the next day but 
he had constant ringing in his ears.  He states that his 
hearing began to deteriorate during service.  Upon separation 
examination, he alleges that he advised the medical staff of 
both hearing loss and tinnitus.  The veteran recalls being 
given eardrops and told that the ringing would go away after 
being away from the tank unit.  He claims he was never given 
a hearing exam upon separation.      

The Board notes that, while the service medical records show 
no hearing loss disability as defined by 38 C.F.R. § 3.385 
(2003), there is a slight increase in auditory threshold 
levels from the time the veteran began service and the time 
of his separation examination.  When audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1995).  It is also 
pertinent to note that the RO has granted service connection 
for tinnitus based upon the veteran's exposure to excessive 
noise in service.

Post-service medical records confirm hearing loss but there 
is no competent opinion of record linking such to service.  
The Board finds that there is a duty to provide an 
examination and opinion to determine if the veteran has a 
current hearing loss disability within the meaning of the 
cited regulation and, if so, whether such is linked to 
service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

The Board further notes that a report of a private 
audiological examination, performed in May 2003, was 
submitted directly to the Board in September 2003, within 90 
days of the certification of the appeal.  38 C.F.R. 
§ 20.1304(a) (2003).  The RO should consider this additional 
evidence.  38 C.F.R. § 19.31 (203).  

In view of the foregoing, this case is REMANDED to the RO for 
the following: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim for 
service connection for bilateral hearing 
loss, and the impact of the notification 
requirements on the claim.  

2.  The RO should contact the veteran for 
the purpose of determining if there are 
any medical records relating to 
evaluation or treatment for bilateral 
hearing loss since service that have not 
been obtained.  Any records that are 
secured should be associated with the 
claims file.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA ENT and audiometric 
examinations to determine if he has a 
current hearing loss disability and, if 
so, whether it began during or is causally 
linked to any incident of service, to 
include the claimed exposure to excessive 
noise.  

The RO should send the claims file to the 
ENT examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service department 
records showing that the veteran had 
diminished hearing capacity between 
January 1973 and October 1975.  

Following the review of the relevant 
evidence in the claims file, the medical 
history, the clinical evaluation of the 
ears, the audiometric examination, and any 
other tests that are deemed necessary, the 
ENT examiner should opine whether it is at 
least as likely as not (50 percent or more 
likelihood) that any hearing loss that may 
be present began during or is causally 
linked to any incident of service, to 
include exposure to excessive noise.
 
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should then readjudicate the issue 
of service connection for bilateral hearing 
loss with consideration of all of the 
evidence obtained since the April 2002 rating 
decision.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the April 2003 
Statement of the Case (including the report 
of a private audiological examination, 
performed in May 2003, received by the Board 
in September 2003).  A reasonable period of 
time for a response should be afforded and 
they should be given the opportunity to 
respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

